Citation Nr: 1100756	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for recurrent subluxation of 
the right shoulder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1975 to 
February 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
that denied the benefits sought on appeal.  The Board 
subsequently remanded the case in November 2009 for further 
notification, evidentiary development, and adjudication.  The 
Board instructed the agency of original jurisdiction (AOJ) to 
request that the Veteran provide information to allow the AOJ to 
obtain private medical records, provide the Veteran with a VA 
examination, and then re-adjudicate the claim.  The AOJ contacted 
the Veteran and requested that he provide sufficient information 
to allow the AOJ to seek the indicated records.  The AOJ also 
scheduled the Veteran for a VA examination, which was conducted 
in August 2010.  The Veteran was then provided a supplemental 
statement of the case (SSOC) in September 2010, in which the AOJ 
again denied the Veteran's claim for increase.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  


FINDING OF FACT

The Veteran's right shoulder disability is manifested by 
complaints of pain and objective evidence of forward elevation to 
no worse than 40 degrees without pain, equating to limitation of 
motion midway between the side and shoulder level.  


CONCLUSION OF LAW

The criteria for rating higher than 30 percent for recurrent 
subluxation of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010). To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claim on 
appeal has been accomplished.

Through a November 2005 notice letter, the RO notified the 
Veteran of the information and evidence needed to substantiate 
his claim.  Thereafter, the Veteran was afforded the opportunity 
to respond.  In addition, the Veteran was provided notice 
concerning the assignment of rating criteria and effective dates 
via a notice letter in March 2006.  Hence, the Board finds that 
the Veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the November 2005 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2005 notice 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, the Veteran was given the 
opportunity to respond following the November 2005 notice letter.  

Otherwise, nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran's 
post-service treatment records from VA treatment providers have 
been associated with the file.  Pursuant to the Board's November 
2009 remand, the AOJ requested that the Veteran provide 
information allowing the AOJ to obtain private medical records; 
however, the Veteran failed to respond.  The United States Court 
of Appeals for Veterans Claims has emphasized that the "duty to 
assist in the development and adjudication of a claim is not a 
one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 178 (2005), citing Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  In this instance, the 
duty to assist has been frustrated by the Veteran's failure to 
provide the AOJ with authorization to seek records of his private 
medical treatment or, indeed, to supply any information 
whatsoever to allow the AOJ to seek any such records that may 
still be available.  If the Veteran believes he is entitled to an 
increased rating for his right shoulder disability, he must at 
least fulfill his minimal obligation of responding to the AOJ's 
request for information and authorization to help procure 
possibly relevant records.  Here, the Board notes in particular 
that the Veteran was asked by the AOJ in a march 2010 notice 
letter to provide information on private treatment records but 
has failed to provide any information to the AOJ.

In addition, the Veteran was provided VA medical examination in 
August 2010; report of that examination has been associated with 
the claims file.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the December 2005 
and August 2010 VA examinations obtained in this case are 
adequate, as they are predicated on consideration of all of the 
pertinent evidence of record, to include the statements of the 
Veteran and his representative, and reflect that the examiners 
conducted full physical examination of the Veteran, which 
included information necessary to apply the pertinent rating 
criteria.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the claim on appeal has been met. 38 C.F.R. § 
3.159(c)(4).  The Veteran has further been given the opportunity 
to submit evidence; he and his representative have provided 
written argument in support of his claim.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claim on 
appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required by 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected recurrent 
subluxation of the right shoulder is more disabling than 
reflected by the assigned 30 percent rating.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where entitlement to compensation has 
already been established, VA must address the evidence concerning 
the state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals for 
Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

When evaluating musculoskeletal disabilities, VA must consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination (to 
include during flare-ups or with repeated use).  See 38 C.F.R. §§ 
4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In VA Fast Letter 06-25 
(November 29, 2006), VA's Compensation and Pension Service noted 
that to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive testing 
(to include at least three repetitions) of the joint's range of 
motion, if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its March 2006 rating decision, the RO evaluated the Veteran's 
recurrent subluxation of the right shoulder in accordance with 
the criteria set forth in Diagnostic Code 5202, governing 
impairment of the humerus.  

Relevant evidence consists of records of the Veteran's ongoing 
treatment at the John D. Dingell VA Medical Center (VAMC) in 
Detroit, Michigan, as well as reports of VA examination conducted 
in December 2005 and August 2010.  Reports from the Detroit VAMC 
indicate that the Veteran has been seen on multiple occasions for 
pain in his right shoulder, for which he has been prescribed 
multiple medications.  Report of the December 2005 VA examination 
reflects that the Veteran complained of recurrent dislocations of 
his shoulder, as well as pain, weakness, swelling, instability, 
and fatigability.  Physical examination revealed strength of 4/5, 
with no pain on beginning or ending the range of motion on 
repetitive motion testing.  Range of motion testing revealed 
forward flexion to 100 degrees, with pain beginning at 40 degrees 
and ending at 90 degrees.  Abduction was to 90 degrees; external 
rotation was to 60 degrees; and internal rotation was to 60 
degrees.  No weakness, fatigability, incoordination, or lack of 
endurance was noted on physical examination, although some 
tenderness to palpation was noted over the acromioclavicular 
joint.  No guarding on movement or ankylosis of the joint was 
observed.  Radiological examination of the Veteran's right 
shoulder revealed a well-maintained joint with no evidence of 
subluxation or dislocation and only "mild arthritis."  The 
examiner's diagnosed with recurrent glenohumeral dislocation with 
glenohumeral arthritis of the right shoulder.

Report of the August 2010 VA examination reflects that the 
Veteran complained of pain and limitation of motion, as well as 
instability of the shoulder joint.  The Veteran further stated 
that repetitive motion increased his pain but did not cause 
additional loss of motion.  He stated that there was no 
dislocation, but that his shoulder "feels like sometimes it can 
come out of the socket."  Physical examination revealed a normal 
shoulder contour, with no deformity or swelling and minimal 
atrophy of the deltoid.  Some tenderness to palpation was noted 
anteriorly.  Range of motion testing revealed forward flexion to 
70 degrees with pain at the end of motion, abduction to 80 
degrees with pain at the end of the range of motion, external 
rotation to 65 degrees with pain, and internal rotation to 60 
degrees with no pain.  Strength was measured at 4+/5, with no 
instability.  No additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance was noted on repetitive 
motion testing.  Radiological evaluation revealed mild 
glenohumeral degenerative changes, and the examiner diagnosed the 
Veteran with mild glenohumeral arthritis of the right shoulder 
with pain and limited motion.  The examiner opined that the 
Veteran's disability caused only "minimal impairment of daily 
occupational activities."

Here, following its review of the medical evidence of record, the 
Board finds that, for the entirety of the appeal period, the 
Veteran's service-connected recurrent subluxation of the right 
shoulder warrants no more than the 30 percent disability rating 
currently assigned.

Under Diagnostic Code 5202, a 30 percent evaluation is warranted 
for recurrent dislocations at the scapulohumeral joint, with 
frequent episodes and guarding of the arm movements of the major 
arm; or malunion of the humerus with marked deformity.  A 50 
percent evaluation is warranted for a fibrous union of the 
humerus.  Nonunion of the humerus warrants a 60 percent 
evaluation for the major arm.  A loss of the humeral head 
warrants a 80 percent evaluation for the major arm.  Similarly, 
under Diagnostic Code 5201, governing limitation of motion of the 
arm, limitation of motion of the major arm midway between the 
side and the shoulder (i.e., 45 degrees) warrants a 30 percent 
evaluation.  A 40 percent evaluation requires limitation of the 
major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2010).  

The Board notes that ranges of motion for the shoulder are 
provided in 38 C.F.R. § 4.71, Plate I.  Normal flexion and 
abduction is from 0 to 180 degrees.  Normal external and internal 
rotation is from 0 to 90 degrees.  The Veteran's right shoulder 
is considered his major upper extremity.  

In this case, the Board has taken into consideration the 
Veteran's pain on motion as demonstrated at his December 2005 and 
August 2010 examinations, but nevertheless finds that no more 
than the 30 percent disability rating currently assigned is 
warranted.  This is so because the Veteran has demonstrated, at 
worst, limitation of forward elevation of the right arm to 40 
degrees without pain, as recorded at his December 2005 VA 
examination.  His abduction has been shown to be, at worst, to 80 
degrees without pain, as recorded at the August 2010 VA 
examination.  Thus, viewed in the light most favorable to the 
Veteran, the evidence reflects limitation of motion of the right 
shoulder to midway between side and shoulder level (45 degrees of 
forward elevation or abduction), which warrants a 30 percent 
rating under Diagnostic Code 5201.  However, the evidence does 
not show that at any time the Veteran's motion has been limited 
to 25 degrees from the side, either on forward elevation or 
abduction, which has been shown to be no worse than 80 degrees 
without pain at the August 2010 VA examination.  Further, both 
the December 2005 and August 2010 VA examiners noted that there 
was no additional limitation of motion as a result of painful 
repetitive motion.  Thus, the Board finds that the 30 percent 
rating currently assigned contemplates the factors set forth in 
38 C.F.R. §§ 4.40, 4.45.  As the 30 percent rating has been 
assigned for the entire period of the claim, a higher schedular 
rating is not warranted for limited motion.  

The Board further finds that a rating higher than 30 percent is 
not warranted under Diagnostic Code 5202.  Although the Veteran 
has complained of recurrent dislocation of his shoulder, he has 
not been found to have guarding of any movement of the shoulder 
or arm, to warrant a separate 20 or 30 percent rating.  Further, 
the Board notes that at no time has the Veteran been found to 
have fibrous union or nonunion of the humerus, to warrant a 50 or 
60 percent disability rating, nor has he been shown to have loss 
of the humeral head.  To the contrary, both VA examiners have 
noted only mild glenohumeral degenerative changes, with no other 
abnormalities noted.  Thus, a higher rating is not warranted 
under Diagnostic Code 5202 at any time during the appeal period.  

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the Veteran's 
service-connected recurrent subluxation of the right shoulder.  
In this case, although there is radiological evidence of 
degenerative changes (arthritis) of the shoulder, the Veteran is 
being rated for limitation of motion of the right shoulder 
associated with such degenerative changes as required by 
regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2010).  Similarly, the Board also notes that there is no 
evidence that the Veteran's recurrent subluxation of the right 
shoulder has resulted in disability comparable to ankylosis to 
warrant a higher disability rating under Diagnostic Code 5200.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Similarly, there is 
no evidence that the Veteran has experienced dislocation or 
nonunion of the clavicle or scapula to warrant a separate rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board 
acknowledges that the Veteran's VA examinations and treatment 
revealed painful motion.  However, as discussed above, the Board 
finds that any such pain and its effect on the Veteran's right 
shoulder function is contemplated in the 30 percent rating 
currently assigned.  Therefore, the Board finds that a rating 
higher than 30 percent based on additional functional loss under 
38 C.F.R. §§ 4.40, 4.45, or 4.59, is not warranted under the 
rating criteria.

The Board has considered the Veteran's contentions with regard to 
his claim for a higher rating.  While the Board does not doubt 
the sincerity of the Veteran's belief that his disability is more 
severely disabling than reflected in the current rating, as a lay 
person without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, such as the severity of a current disability as 
evaluated in the context of the rating criteria.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The statements from the Veteran 
clearly articulate the symptoms and troubles he experiences; 
however, even with consideration of those problems, a higher 
rating is not warranted under the limitation-of-motion criteria, 
and as noted above, his disability has not reached the level of 
ankylosis.

In sum, the evidence of record shows that, for the entirety of 
the claim period, a rating higher than the currently assigned 30 
percent for the Veteran's recurrent subluxation of the right 
shoulder is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5200-5203.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board also 
finds that at no time has the disability under consideration been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence 
of marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the Veteran's service-connected 
disability has otherwise rendered impractical the application of 
the regular schedular standards.  To the contrary, the August 
2010 VA examiner specifically stated that the Veteran's right 
shoulder disability caused only minimal occupational limitation.  
Thus, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record 
before it, the Board does not find that the medical evidence 
demonstrates any unusual disability with respect to the claim 
that is not contemplated by the rating schedule.  The symptoms 
the Veteran experiences are those specifically contemplated by 
the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As 
a result, the Board concludes that a remand to the RO for 
referral of the rating issue to the VA Central Office for 
consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's 
service-connected recurrent subluxation of the right shoulder 
warrants a rating of no more than 30 percent.  38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2010).  
This is so for the entirety of the appeal period.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for a higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for recurrent subluxation of 
the right shoulder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


